Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed March 3, 2022 has been entered.  Claims 1-19 are pending in this application and examined herein.

Objection
Claim 9 is objected to because in line 3 of this claim, “excluding” should be changed to “excludes”.  Appropriate correction is required.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2018/0281073) in view of Hirai et al. (US 2009/0311530).
Hara discloses producing silver nanowires by reacting a mixture that includes
polyvinylpyrrolidone or PVP (a “growth control agent” and within the scope of new claim 15), tetraethylammonium chloride and sodium bromide (either of which is a “halide salt”), propylene glycol (a “polyol” and within the scope of new claim 14), and silver nitrate (a “silver salt” in accord with instant claim 3); see Hara para [0089-0092]. The prior art employs 7.2 g of PVP to a total weight of slightly over 700 g of solvent, i.e. in a percentage within the range of instant claim 6. The prior art employs (0.32+0.08) or 0.40 mmol of halide salt and 13 mmol of silver nitrate for a ratio of approximately 0.03, within the range of instant claim 7.  With respect to new claim 8, silver nitrate is dropped in at 1500C for 2.5 hours and after the dropping was finished heating continued for one hour, for a total of 3.5 hours.  With respect to new claim 13, the nanowires have a length of 25.5 µm and a diameter of 36.3 nm; see Hara para. [0092].  With respect to new claim 16, the average molecular weight of the PVP in Hara is 350,000.  With respect to new claim 17, according to Table 1 of Hara the prior art employs 0.32 mmol of chloride salt and 0.08 mmol of bromide salt, for a ratio of 0.32/0/08 or 4.0.
Hara does not disclose including a hydroxycarbonyl compound as required by the instant claims. Hirai is directed to making silver nanowires from a mixture that includes a dispersant, a halogen compound and silver nitrate in a solvent. While the solvent is aqueous, it may also include various alcohols; see Hirai para [0022]. In other words, Hirai is in a related field of endeavor as Hara. Hirai indicates it was known in the art, at the time of filing of the present invention, to carry out reduction of the silver nitrate in the presence of a hydroxyketone compound substantially as presently claimed; see the first compound listed on page 3 of Hirai. Para [0029] of Hirai indicates that one of the substituents in that compound may be an acetyl group, rendering that compound hydroxyacetone in accord with instant claim 2. With respect to claim 4 and new claim 18, the amount of the compound is preferably 1-3 moles per mole of silver (see Hirai para [0033]), and the entirety of that range is within the ranges of the instant claims.  With respect to claim 5, the Hirai process includes mixing a solution containing the compound and one containing the silver nitrate.  This is similar to the method of  Hara which includes mixing a solution containing the silver nitrate with another solution containing the other ingredients; see Hara para [0090].
Given the above, the disclosure of Hirai et al. would have motivated one of ordinary skill in the art, carrying out the method disclosed by Hara et al., to include a hydroxycarbonyl compound in the mixture as presently claimed.

			Response to Arguments
Applicant’s response filed March 3, 2022 has been fully considered, with the following effect:
a) All rejections under 35 USC 112 are withdrawn in view of the amendment.
b) The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/434,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the present claims and those of the ‘757 application.
c) With regard to the rejection based on Hara in view of Hirai, Applicant argues that one of skill in the art would not have been motivated to use the hydroxycarbonyl compound to carry out the method of Hara because the reaction mechanism of Hirai is different from that of Hara, i.e. they involve different reducing agents.  Nonetheless, the examiner’s position is that both Hara and Hirai are directed to the field of producing silver nanowires by reduction of silver compounds in solution.  Therefore, employing the hydroxycarbonyl in the method of Hara would be considered a use of a known technique to improve a similar method. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 (I) (C).  Applicant further suggests that a comparative example in the present specification (Comparative example 6) shows that it would not be obvious to arrive at the claimed invention by combining the teachings of Hara and Hirai.  The salient feature of Comparative example 6 is that it employed a silver complex (a silver ammonia complex), and the rejected claims include no limitations in this regard.  Further, the mere fact that one example did not produce satisfactory results does not suggest that one would not consider the other teachings of the prior art for what that art suggests to one seeking to produce silver nanowires.

			Allowable Subject Matter
Claims 9-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to correct the objection noted in item no. 3 supra.  Hirai specifically requires use of a silver complex, and thus teaches away from a method as defined in these claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 28, 2022